Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5,17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation " the first transparent dielectric layer " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6,7,10,14,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PG Pub 2019/0285950 A1), Eom (PG Pub 2021/0262621 A1), and Bogner et al (PG Pub 2005/0244993 A1).
Regarding claim 6, Liu teaches a surface light source module, comprising: a base (50, figs. 29 and 67); a plurality of LED light sources (38), wherein the plurality of LED light sources are arranged at intervals on the base; a transparent waveguide layer (52) disposed on the base and covering the plurality of LED light sources, wherein a thickness of the transparent waveguide layer is greater than or equal to a thickness of the plurality of LED light sources; and a second reflective layer (70, fig. 67), and a top surface of the second reflective layer is defined as a total reflection (fig. 67) or a partial reflection region.  
Liu does not teach the individual layers of the LED light sources.
Liu teaches the LED light sources may be blue LEDs (paragraph [0088]).
In the same field of endeavor, Eom teaches a blue LED light source to comprise a first reflective layer (241, fig. 20, paragraph [0075]), a P-GaN layer (224, for a pn diode, paragraph [0074]), a light-emitting layer (223), an N-GaN layer (222, for a pn diode, paragraph [0074]) and a substrate (221), which are sequentially arranged from bottom to top, for the benefit of providing a blue LED light source.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make each of the plurality of LED light sources to comprise: an LED chip, comprising a first reflective layer, a P-GaN layer, a light-emitting layer, an N-GaN layer and a substrate, which were sequentially arranged from bottom to top, for the benefit of providing blue LEDs.
Liu does not teach the LED chip is covered by the light excitation layer.
Bogner teaches a light excitation layer (5, fig. 10) configured for emitting white light upon excitation with the light emitting by light source 1 (claim 10 of Bogner), wherein the LED chip is covered by the light excitation layer, that is, the light excitation layer is disposed on a top surface of the substrate of the LED chip and in contact with a side surface of the LED chip, wherein four side surfaces of the light excitation layer are defined as light output regions, for the benefit of providing homogeneous light color in different directions (paragraphs [0004][0005]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a light excitation layer configured for emitting white light upon excitation with the light emitted by the LED, wherein the LED chip was covered by the light excitation layer, that was, the light excitation layer was disposed on a top surface of the substrate of the LED chip and in contact with a side surface of the LED chip, wherein four side surfaces of the light excitation layer were defined as light output regions, for the benefit of providing homogeneous light color in different directions.
Liu in view of Bogner teaches the light excitation layer is configured for emitting white light upon excitation with a blue light
Bogner teaches the light excitation layer (5, fig. 10) is directly on the LED (1), thus, Liu in view of Bogner teaches “a second reflective layer disposed on a top surface of the light excitation layer”. 
Regarding claim 7, Liu teaches the surface light source module of claim 6, further comprising a diffusion layer,Page 3 of 8Attorney Docket No. 97-ZP21702351USReply to communication mailed on March 23, 2022 wherein the diffusion layer is located on a surface of the transparent waveguide layer away from the base, and an air layer or an air gap (between protrusions 424, fig. 67 or between 130, fig. 29) is formed between the diffusion layer and the transparent waveguide layer; and/or, the diffusion layer is located on a surface of the base away from the transparent waveguide layer, and an air layer or an air gap is formed between the diffusion layer and the base.  
Regarding claim 10, Liu teaches the surface light source module of claim 7, wherein when the air layer or the air gap is formed between the diffusion layer and the transparent waveguide layer (fig. 67 and 29), the air layer or the air gap is defined as a first outer medium layer,Page 4 of 8Attorney Docket No. 97-ZP21702351USReply to communication mailed on March 23, 2022 wherein a refractive index of the transparent waveguide layer is defined as n2 (1.5,paragraph [0111]), a refractive index of the first outer medium layer is defined as n31.
Liu does not explicitly teach the refractive index n2 of the transparent waveguide layer is greater than the refractive index n3 of the first outer medium layer.  
It is well known that the refractive index of air is approximately 1.
Thus, it is inherent that the refractive index n2 (1.5) of the transparent waveguide layer is greater than the refractive index n3 (1) of the first outer medium layer.
Regarding claim 14, Liu does not teach the transparent waveguide layer is a dielectric layer made of a homogeneous material.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the transparent waveguide layer a dielectric layer made of a homogeneous material, such as epoxy resin, for the known benefit of enhancing device integrity of device 36 while protecting the LEDs from external element such as moisture, as well as preventing shorting adjacent LEDs by using a dielectric resin.  
Regarding claim 15, Liu teaches the surface light source module of claim 6, further comprising: a waveguide reflecting layer (96, fig. 67) disposed between the transparent waveguide layer and the base.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PG Pub 2019/0285950 A1), Eom (PG Pub 2021/0262621 A1), and Bogner et al (PG Pub 2005/0244993 A1) as applied to claim 7 above, and further in view of Ahn et al (PG Pub 2015/0338048 A1).
Regarding claim 9, the previous combination remains as applied in claim 7.
However, the previous combination does not teach a local scattering microstructure, wherein the local scattering microstructure is located between the base and the transparent waveguide layer.
In the same field of endeavor, Ahn teaches a local scattering structure (130), wherein the local scattering structure is located between the base (130/121, fig. 12) and the transparent waveguide layer (110), for the benefit of reducing optical loss (paragraph [0041]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a local scattering microstructure, wherein the local scattering microstructure was located between the base and the transparent waveguide layer, for the benefit of reducing optical loss.
Ahn does not teach the structure to be microstructure.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the structure microstructure, for the known benefit of reflecting/scattering shorter wavelength.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (PG Pub 2019/0285950 A1), Eom (PG Pub 2021/0262621 A1), and Bogner et al (PG Pub 2005/0244993 A1) as applied to claim 6 above, and further in view of Cho (PG Pub 2012/0026720 A1).
Regarding claim 16, the previous combination remains as applied in claim 6.
However, the previous combination does not teach the base is a plurality of strip shaped substrates arranged discontinuously and at intervals.
In the same field of endeavor, Cho teaches the base is a plurality of strip shaped substrates (821, fig. 18) arranged discontinuously and at intervals, and the plurality of LED light sources (822) are correspondingly arranged on the plurality of strip shaped substrates, for the benefit of providing two dimensional light sources for 2-D display.
Allowable Subject Matter
Claims 8,12,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“a surface of the diffusion layer close to the transparent waveguide layer is uneven and has a plurality of microstructures…and/or when the air layer or the air gap is formed between the diffusion layer and the base, a surface of the diffusion layer close to the base is uneven and has a plurality of microstructures” (claim 8);
“the base is a transparent or translucent base…the base and the transparent waveguide layer together form a composite waveguide layer” (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899